Citation Nr: 9911947	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for mycosis fungoides 
with lymphadenopathy.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to August 
1947, and from January 1949 to January 1968.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996, from 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

3.  No objective evidence of exposure to Agent Orange has 
been presented.

4.  There is no competent evidence of radiation exposure 
during service.

5.  Competent evidence has not been presented which shows 
that a chronic disability manifested by bilateral knee pain, 
to include osteoarthritis, was shown during service, or that 
osteoarthritis of the bilateral knees was manifested to a 
degree of 10 percent during the year following service.  
Competent medical evidence has not been presented which shows 
a causal relationship between a chronic disability manifested 
by bilateral knee pain, to include osteoarthritis, and the 
incidents of service.

6.  The veteran's service medical records do not show a final 
diagnosis of heart disease of any kind.

7.  No competent medical evidence or opinion has been 
presented which attributes the veteran's current heart 
disorder to his military service.


CONCLUSIONS OF LAW

1.  Mycosis fungoides with lymphadenopathy was not incurred 
in or aggravated by active military service, and has not been 
shown to be caused by exposure to either Agent Orange or 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for a bilateral knee 
disorder is not well grounded.  38 U.S.C.A. §  5107 (West 
1991 and Supp. 1998).

3.  The claim for service connection for arteriosclerotic 
heart disease is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for mycosis fungoides 
with lymphadenopathy.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); that is, he has presented a claim that 
is plausible.  He has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 and Supp. 1998), 
has been satisfied.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

A review of the veteran's service medical records indicates 
no treatment for, or diagnosis of mycosis fungoides or 
lymphadenopathy.  There was no evidence of this condition 
within one year from separation from service.

A review of the veteran's service personnel records shows no 
service in Vietnam, and no documented exposure to Agent 
Orange or herbicides is noted in either the service or 
medical personnel records.  The veteran has contended in 
statements, and in his personnel hearing testimony that he 
was exposed to Agent Orange while stationed in the Philippine 
Islands (PI) during the Vietnam era.  

He specifically testified, at his personal hearing conducted 
in August 1998, that aircraft leaving Vietnam made a 
maintenance stopover at the base at which he was stationed, 
at Mactan Island (PI).  He reported that during these 
maintenance stopovers he inspected various components of the 
aircraft, and that this inspection necessitated crawling 
throughout the aircraft.  He reported that subsequent to 
these inspections he would be covered with gray power-like 
stuff.  He stated that he asked the flight crew what it was.  
The flight crews reported that they had been spraying Agent 
Orange.

The veteran also offered testimony regarding his claimed 
exposure to ionizing radiation.  He reported that, while 
assigned to a maintenance squadron from 1959 to 1961, he 
performed additional duties on a loading crew responsible for 
uploading and downloading tactical nuclear weapons on fighter 
aircraft.  

He stated that his duties included performing functions 
checks on these weapons during the loading process.  He 
stated that Geiger counters registered radiation when these 
weapons were removed from their storage containers.  He 
stated that he was required to wear a film badge during the 
loading exercises and that these exercises occurred 
regularly.

The veteran contends, in essence, that his lymphadenopathy 
was caused by either exposure to Agent Orange, or to 
radiation.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.309(e) (1998).

The Board finds that the veteran has not met the regulatory 
presumption of active service in the Republic of Vietnam 
during the Vietnam era.  By his own admission the veteran did 
not serve in Vietnam, rather he served in the Philippine 
Islands.  Although he has testified that he was exposed to a 
gray powder which he believes was Agent Orange, there is no 
corroborative evidence of this exposure, or objective 
evidence which would show that this substance was, in fact, 
Agent Orange.  

During his testimony at his hearing he reported that he asked 
the flight crews what it was and they reported that they had 
been spraying Agent Orange in Vietnam.  From the veteran's 
testimony it is clear that neither he nor the aircrews knew 
what the gray powder was, they knew only that the aircraft 
had been used in spraying Agent Orange.  The Board concludes 
that, although the veteran's hearing testimony was 
convincing, there is no objective evidence to support his 
belief that he was exposed to Agent Orange while stationed in 
the Philippine Islands.

A radiation exposed veteran is a veteran who participated in 
a radiation risk activity during service.  A radiation risk 
activity includes onsite participation in an atmospheric 
detonation of a nuclear device.  Onsite participation means 
during the official operational period of an atmospheric 
nuclear test, presence at the test site or performance of 
official military duties in connection with ships, aircraft, 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(i), (ii), (iii) (1998).

The following diseases listed shall be service-connected if 
they become manifest in a radiation exposed veteran, provided 
the rebuttable presumption provisions of §3.307 are 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 C.F.R. §§ 3.307, 
3.309(d)(1), (2) (1998).

Where the following criteria are met, a claim based on 
exposure to ionizing radiation will be referred to the 
Department of Veterans Affairs (VA) Under Secretary for 
Benefits for consideration if the veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease which first became manifest as follows; bone cancer 
within 30 years of exposure, leukemia at any time after 
exposure, posterior subscapular cataracts six months or more 
after exposure, and other radiogenic diseases five or more 
years after exposure.  38 C.F.R. § 3.311(b)(1) (1998).

Radiogenic disease shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer and any other cancer.  38 C.F.R. § 3.311(b)(2) (1998).  

A dose estimate shall be considered from a "credible source" 
if prepared by a person or persons certified by an 
appropriate professional body and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. § 
3.311(a)(3)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

Private treatment reports dated from the early 1980's show 
the veteran with a widespread pigmented purpuric eruption.  
In June 1995, biopsy showed mycosis fungoides with 
lymphadenopathy.  The Board also notes a statement, dated in 
April 1996, from Dr. Gross.  He stated that he began seeing 
the veteran in 1983for a widespread purpuric eruption.  He 
noted that the veteran had a significant exacerbation of his 
condition when he was exposed to hydraulic fluid.  He 
reported that this linkage later became much more evident and 
that he was forced to discontinue work.  This led to a 
significant improvement in his condition, in that he would 
have a severe exacerbation whenever he was even visiting at 
work.

During the development of this claim requests were made to 
agencies which were thought to possibly have data regarding 
the veteran's claimed exposures.  A review of the claims 
folder indicates that inquiries were made to the National 
Personnel Records Center, the Defense Nuclear Agency and 
Defense Special Weapons Agency, the U.S. Army, the U.S. Navy, 
the Department of Energy, and to the U.S. Air Force.  
Negative replies were received to all of these queries.  The 
U.S. Air Force noted in one reply that in the earlier days of 
occupational radiation exposure monitoring there were 
multiple occurrences when records were maintained at the 
individual unit or base level and were never forwarded for 
enclosure in the central records.

There is no evidence of cancer/lymphoma during either period 
of service.  There is also no evidence of cancer/lymphoma 
within one year of discharge from either period of service.  
Additionally, there is no competent evidence that relates the 
veteran's cancer/lymphoma.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (1998).

The veteran was diagnosed with cancer/lymphoma.  Cancer/ 
lymphoma is a disease for which service connection is 
presumed in a radiation exposed veteran.  The veteran claims 
that he was exposed to radiation while loading and unloading 
tactical nuclear weapons from fighter aircraft.  

None of the agencies noted above has indicated that it could 
document the veteran's claimed radiation exposure.  The 
veteran's assertion that he is a radiation exposed veteran 
due to handling tactical nuclear weapons is not probative 
since as a lay person, he is not considered competent to 
offer an opinion with regard to matters that require 
specialized knowledge and training, i.e. exposure to 
radiation from handling weapons.  See Espiritu v, Derwinski, 
2 Vet. App. 492 (1992).  Competent evidence is required that 
shows that he was exposed to radiation.  There is no such 
evidence of record.  Accordingly, there is no competent 
evidence that shows that the veteran is a radiation exposed 
veteran. 38 C.F.R. §§ 3.307, 3.309(d) (1998).

As noted, the veteran was diagnosed with lymphoma and has 
indicated that he is a radiation exposed veteran.  Lymphoma 
is a radiogenic disease.  Radiation dose assessments for 
claims other than atmospheric nuclear tests and Hiroshima and 
Nagasaki occupation claims must be requested any available 
records concerning the veteran's exposure to radiation.  See 
38 C.F.R. § 3.311(2)(iii) (1998).  A thorough development 
along these lines has been accomplished with regard to this 
claim, and none of the agencies contacted has indicated that 
it could not document the veteran's exposure.  

There is no dosimetry data for the veteran and no other dose 
estimate from a credible source has been received to indicate 
that he was exposed to radiation.  Accordingly, there is no 
competent evidence of exposure to ionizing radiation during 
service to warrant further consideration of the veteran's 
claim for service connection for lymphoma as a radiogenic 
disease.  38 C.F.R. § 3.311 (1998).


2.  Entitlement to service connection for arthritis of the 
bilateral knees.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303 
(1998); Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service, and 
if the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
from separation from service. 38 U.S.C.A. 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 3.307, 
3.309 (1998).

A review of the veteran's service medical records shows 
several complaints regarding pain in the knees.  In 1954 he 
was noted to have had an abrasion and contusion of the left 
knee.  In 1959 he had an abrasion of the left knee after a 
fall.  In 1966 he was noted to have fallen at the beach and 
had a scratch of the right knee which was treated.  The 
report of the veteran's separation examination, conducted in 
July 1967, noted a normal clinical evaluation of the lower 
extremities with no knee complaints noted.  In January 1968 
he was seen with edema of the left knee.  X-ray examination 
was normal.

Post service private medical records, dated in 1995, show the 
veteran diagnosed with bilateral degenerative joint disease 
of the knees.  The report of a VA examination, conducted in 
October 1995, shows the veteran reporting that he was given 
experimental arthritis medications for his knees while on 
active duty in the 1960's.  He reported that he used a cane 
after his separation from service because of pain in his 
knees.  

He stated that the pain vanished eight years prior to this 
exam when he sought treatment at a private physician.  He 
reported that he continues to use a cane now because his 
knees tend to buckle.  He stated that, currently, prolonged 
sitting resulted in bilateral knee pain.  He also reported 
numbness in his legs after prolonged sitting.  He stated that 
this happens after sitting for an hour or more, and that 
after stretching his legs the pain vanishes.

Examination of the knees showed full range of motion with no 
swelling and no laxity.  X-ray examination showed mild 
degenerative joint disease of the bilateral knees, no joint 
effusion, and no lytic or blastic bone lesion.  The diagnosis 
was mild degenerative joint disease of the knees with no 
clinical findings. 

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that he 
attributes his current knee disorder to jumping off the wings 
of aircraft while in service.  He stated that he was treated 
with medication in 1967 and told not to leave home for three 
days.  

He reported that he had been having difficulty climbing 
ladders and that his knees were swollen.  He also reported 
that he had his retirement physical examination in June 1967, 
six months prior to his actual retirement, and that upon 
retirement he was given the option of remaining in service 
for an additional 90 days for further evaluation of his 
knees.  He refused and retired.

He reported current problems with swelling and aching, with 
increased pain during times of bad weather.  He stated that 
he has been unable to do cardiac stress tests at times due to 
his knees.

The Board concludes that the objective medical evidence of 
record shows that the veteran had several complaints 
regarding knee trouble while on active duty.  No objective 
medical evidence has been presented which indicates that the 
veteran had knee problems from the time of his discharge 
until many years later.  The recent VA examination confirms a 
diagnosis of mild degenerative joint disease of the bilateral 
knees, however, no evidence has been presented which relates 
this current diagnosis to the veteran's inservice complaints, 
and no diagnosis of degenerative joint disease was rendered 
during the veteran's active service or within one year of his 
discharge.

The veteran has not presented competent evidence linking 
current degenerative changes of the bilateral knees to the 
his military service.  38 C.F.R. 3.303(d) (1998).  The Board 
has considered the veteran's statements attributing bilateral 
knee degenerative changes to service.  However, because the 
veteran is a layman, his opinion is not competent evidence to 
establish the necessary link between the claimed disability 
and service.  Grottveit v. Brown, 5 Vet. App. 91, 93.  

Where the determinative issue involves a medical opinion, 
competent medical expertise is required.  Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).  Competent medical 
evidence has not been presented of the claimed disability or 
a causal relationship between the claimed disability and the 
inservice knee complaints.  Caluza v. Brown, 7 Vet. App. 498, 
506. 

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the October 1997 statement of the case and in the above 
discussion.


3.  Entitlement to service connection for arteriosclerotic 
heart disease.

As noted above, a well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service, and a nexus between the inservice disease or 
injury and the current disability as provided by competent 
evidence.  

A review of the veteran's service medical records reveals 
complaints of shortness of breath and chest pain from 1961 
until retirement.  In February 1961 he was referred for 
further testing to rule out mild coronary insufficiency.  He 
had complained of sudden onset of left sided chest pain and 
shortness of breath which was relieved in several minutes.  
He reported no previous history of this and no family history 
of heart disease.  EKG was within normal limits.  

In July 1963 he again complained of chest pain and excitional 
dyspnea.  It was noted that EKG before exercise showed 
inverted T.  ST depression of 1mm @ AVF.  U inversion in V-1.  
The impression was posterior wall eschemia but suggestive of 
tension state.  He was put on Permatil, which was 
discontinued one week later.  A review of previous EKG showed 
some low to inverted T-3, but it was remarked that this was 
not significant, and there were no ST changes.

In August 1964 he underwent an exercise tolerance EKG, which 
still showed inverted T-3, but very little lowering of ST's 
with exercise.  Chest X-ray showed normal cardiovascular 
silhouette.

In March 1966 he complained of shortness of breath on 
exertion.  The diagnosis was possible angina.  Further 
development, including EKG's resulted in a final diagnosis of 
psychophysiologic symptoms related to anxiety and possible 
bronchitic component.  The examiner stated that the veteran 
did not have angina, that he had musculoskeletal chest pains 
with an anxiety component.  

It was suggested that he continue only mild analgesics or 
muscle relaxants, and that reassurance would be the most 
helpful treatment.  His separation examination showed normal 
blood pressure, chest was clear, EKG and chest X-ray were 
within normal limits.

Post service medical records, dated in 1994 and 1995, show 
arteriosclerotic heart disease, asymptomatic with history of 
balloon angioplasty in 1988.  The report of a VA examination, 
conducted in October 1995, shows the veteran giving a history 
of chest pains with loss of consciousness in 1961, and 
hospitalization for coronary artery insufficiency.  He stated 
that in July 1988 he underwent balloon angioplasty.  He 
stated that prior to that he had two myocardial infarctions, 
but that since then he has been pain free with his 
medications.

Examination showed the pulses were 2+.  The heart was regular 
in rate and rhythm with no murmurs rubs or gallops.  There 
were no bruits.  Chest X-ray showed the heart to be normal in 
size.  The diagnosis was history of cardiac insufficiency, 
status post angioplasty.

The Board notes the veteran's testimony at his personal 
hearing, conducted in August 1998.  He stated that during 
service he frequently had chest pains but that doctors could 
not find the cause.  He stated that he went to a VA hospital 
in Salem Virginia in 1972 or 1973 and that he was given 
medication.  He stated that he was told he had already had 
two heart attacks.  

His company doctor advised him against taking the medication.  
He stated that he consulted a cardiologist, Dr. Austin, and 
passed a treadmill test.  He reported that the first private 
treatment after that was in 1988 when he had another heart 
attack.  He reported that he was treated with angioplasty at 
that time.  He stated that no records of private treatment 
are available prior to 1988.

After careful consideration of all of the evidence on appeal, 
the veteran has failed to submit evidence that the claim is 
well grounded.  The veteran does currently have a heart 
disorder.  He has not, however, presented evidence which 
indicates that his current disorder is linked to his 
inservice complaints.  

No medical opinion has been presented which attributes his 
post service coronary artery disease to his inservice 
complaints.  Although service medical records indicate that 
coronary insufficiency was ruled out as a cause of the 
veteran's chest pains, the Board recognizes that cardiac care 
technology has advanced considerably since that time.  
Nevertheless, the record continues to show no inservice, 
confirmed, diagnosis of heart disease, and no professional 
medical evidence or opinion which links the post service 
disorder with the inservice complaints of chest pain, 
shortness of breath and cardiac type symptomatology.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the October 1997 statement of the case and in the above 
discussion.



ORDER

Entitlement to service connection for mycosis fungoides with 
lymphadenopathy is denied.
Entitlement to service connection for arthritis of the 
bilateral knees is denied.
Entitlement to service connection for arteriosclerotic heart 
disease is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

